DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Observations
Claim 14 recites the phrase "carrying hot gas".  The applicant expressly defines the word "hot" to be a temperature of 150 °C to 1200 °C.  See paragraph 51 ("Hot gas is herein defined as a gas having a temperature ranging from 150 °C to 1200 °C").  The phrase "carrying hot gas" is, therefore, limited to the applicant's defined range.  
Prior Art
The following is a list of the prior art relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent Application Publication 2019/0101419
Rowen et al.
International Patent Application Publication 2017/087792
Ma et al.

Claim Rejections - 35 U.S.C. § 102
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 6, 9-11, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al.
With regard to claims 1, 15, and 16 Ma et al. disclose an arrangement for obtaining a quantity related to temperature along a part of an optical fiber.  The arrangement comprises a light emitter such as a laser that will emit light into an optical fiber.  The optical fiber has one or more partial reflectors (reference items PR1...PRN).  These partial reflectors can be fiber Bragg gratings.  See paragraph 79.  The fiber Bragg gratings will reflect light at a predetermined wavelength.  The arrangement also has one or more 
    PNG
    media_image1.png
    409
    880
    media_image1.png
    Greyscale
photo detectors (reference items PD1 or PD2) that are arranged to receive the reflected light.  The arrangement has a first optical shutter (reference item OA) arranged after the light source and in the optical pathway.  This optical shutter will open and close in order to allow light to enter the optical fiber.  The arrangement has a second optical shutter (reference item OA) arranged to allow reflected light to pass.  Ma et al. states the optical shutters are semiconductive optical amplifiers (SOAs).  Note that the present applicant states that SOAs are used as shutters.  The arrangement has a 3-port optical circulator connected to the first optical shutter via a first port, connected to the optical fiber via a second port, and connected to the second optical shutter via the third port.  The above arrangement must have a controller to operate each item so that light pulses can be transmitted to the optical fiber/fiber Bragg gratings and so that the reflected light can be received by the photo detectors.  
With regard to claims 2 and 9 the first and second optical shutters are semiconductive optical amplifiers.
With regard to claim 6 the temperature for a given fiber Bragg grating will be determined by a processor.  
With regard to claim 10 the light source is a laser as discussed above. 
With regard to claim 11 the arrangement has a plurality of FBRs as discussed above.
With regard to claim 13 the arrangement will have to be part of a platform.
With regard to claim 15 and 16 Ma et al.'s arrangement will perform the claimed method and would require a computer program product in order to operate the arrangement.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al.
With regard to claim 3 Ma et al. teach the claimed invention but do not mention that the first optical shutter is part of the light emitter.  However, it is considered obvious to combine known elements into a single item as one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.
	With regard to claims 4 and 5 Ma et al. teach the claimed invention including using two optical shutters.  It is considered obvious to one of ordinary skill to open the two optical shutters simultaneously or not simultaneously (one being opened with a time delay) as both optical shutters must be opened at some point during the measuring process to allow the emitted light/reflected light to pass through their respective shutter.
With regard to claim 8 it is considered obvious to provide a user interface; e.g., a display to Ma et al.'s arrangement so that the user can be informed of the measured temperatures along the optical fiber.  
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. as applied to claims 6 or 13 above, and further in view of Rowen et al.
Ma et al. teach the claimed invention but does not expressly state that the location of point of the reflected light is determined.  Rowan et al., however, teach that it is known to have a distributed temperature sensing system using an optical fiber as part of a pipeline.  Rowen et al. teach that it is known to determine the precise location of leak using the distributed temperature sensing system.  It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Ma et al. with the teachings of Rowan et al. in order to determine the location of the reflected light as this would allow the user to know where along the optical fiber the temperature anomaly exists.   
With regard to claim 14 one of ordinary skill would use Ma et al.'s optical fiber to measure desired temperatures such a those between 150 °C and 1200 °C so that leaks from hot gasses can be detected.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. in view of Rowen et al.
Ma et al. teach the claimed invention as disused above with respect to claim 1.  Ma et al. do not mention the assembly is part of a pipeline.  Rowan et al., however, teach that it is known to have a distributed temperature sensing system using an optical fiber as part of a pipeline.  Rowen et al. teach that it is known to determine the precise location of leak using the distributed temperature sensing system.  It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Ma et al. with the teachings of Rowan et al. in order to determine the location of the reflected light as this would allow the user to know where along the optical fiber the temperature anomaly exists.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855